Citation Nr: 1530003	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  10-45 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for residuals of a head injury.

2. Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective and bipolar disorders and to include as secondary to a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran had active duty from February 1979 to June 1979.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In addition to the paper claims file, there are Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files associated with the Veteran's appeal.

In an October 2010 VA Form 9, Appeal to the Board, the Veteran requested a Board Videoconference hearing. However, in April 2012 the Veteran's representative submitted a formal withdrawal of the request for a hearing. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e).

The issue of entitlement to a non service-connected pension has been raised by the record in a January 2010 informal claim (found in Virtual VA) and an April 2011 formal claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that he was injured during basic training while participating in hand to hand combat training with pugil sticks. He says that he was hit very hard in the head and since then has lost memory, has a hard time thinking, has become paranoid and experienced other mental problems. He claims that he has been diagnosed with schizophrenia and bipolar disorders. He has submitted a July 2012 statement from Dr. L.O.S. stating that he has been diagnosed with schizoaffective disorder. The Veteran has never been provided with a VA medical examination to determine the nature and etiology of any current residuals of a head injury or any acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all of the Veteran's outstanding treatment records for the Veteran's head injury residuals and acquired psychiatric disabilities. The Veteran must be provided with the necessary authorizations for the release of any treatment records. The AOJ must then obtain and associate the records with the claims file.

2. After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of any current residuals of a head injury. 

The claims file, including a copy of this REMAND, should be made available to the examiner.

All appropriate tests and studies should be conducted.

After a review of the record on appeal, the examiner should respond to the following:

a. Assume for the sake of the examination that the Veteran's report of being hit very hard in the head during basic training while participating in hand to hand combat training with pugil sticks is true. 

b. Identify and diagnose any current residuals of a head injury.

c. Is it at least as likely as not (50 percent probability or more) that the Veteran's current residuals of a head injury had its onset in service, or is otherwise etiologically related to an injury, disease or event in service?

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3. The AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of any current acquired psychiatric disorder(s). 

The claims file, including a copy of this REMAND, should be made available to the examiner.

All appropriate tests and studies should be conducted.

After a review of the record on appeal, the examiner should respond to the following:

a. Assume for the sake of the examination that the Veteran's report of being hit very hard in the head during basic training while participating in hand to hand combat training with pugil sticks is true. 

b. Identify and diagnose any current acquired psychiatric disorder(s). 

c. Is it at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disorder(s) had its onset in service, or is otherwise etiologically related to an injury, disease or event in service?

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3. Then, the AOJ should readjudicate the claims. If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal. A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






